Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Reporting Period: May 1 through 31 Federal Tax I.D. # 54-2152284 CORPORATE MONTHLY OPERATING REPORT File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the report to any official committee appointed in the case. (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports for Southern District of New York.) REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 (CON'T) Copies of bank statements Cash disbursements journals Statement of Operations MOR-2 Balance Sheet MOR-3 Status of Post-petition Taxes MOR-4 Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Post-petition Debts MOR-4 Listing of Aged Accounts Payable Accounts Receivable Reconciliation and Aging MOR-5 Taxes Reconciliation and Aging MOR-5 Payments to Insiders and Professional MOR-6 Post Petition Status of Secured Notes, Leases Payable MOR-6 Debtor Questionnaire MOR-7 I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. Signature of Debtor /s/ Raymond J. Smith Date 6/19/08 Signature of Authorized Individual* /s/ Raymond J. Smith Date 6/19/08 Printed Name of Authorized Individual Date Raymond J. Smith *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company.
